DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 23, 2021 has been entered.
Response to Arguments
Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Nakagawa et al. (US 20180374788 A1; Nakagawa).
Regarding claim 1, Nakagawa discloses a semiconductor package comprising: a package substrate (Fig. 5, 10; ¶56,133), the interposer (Fig. 5, 40; ¶56) including a semiconductor substrate (Fig. 5, 44; ¶155), and a wiring layer (Fig. 5, 45; ¶156) on the semiconductor substrate and including a plurality of wiring lines (Fig. 5, 43; ¶156); a first semiconductor device (Fig. 4, 20; ¶154) and a second semiconductor device (Fig. 4, 30; ¶154) on the interposer, the first and second semiconductor devices connected to each other by the interposer (Fig. 4, 40; ¶154); and a first adhesive (Fig. 5, 30; ¶154) between the first semiconductor device and the interposer, the first adhesive including an epoxy material (Fig. 5, 56 Resin; ¶119), wherein the first semiconductor device includes an overhang portion protruding from a sidewall  of the first adhesive.
	Regarding claim 3, Nakagawa discloses the semiconductor package according to claim 1, wherein the first (Fig. 4, 20; ¶154) and second (Fig. 4, 30; ¶154) semiconductor devices are electrically connected to each other by at least one of the plurality of wiring lines (Fig. 4, 43; ¶156).
Regarding claim 4, Nakagawa discloses the semiconductor package according to claim 2, but is silent on wherein the semiconductor substrate  (Fig. 18, 40; ¶198) includes a plurality of through-electrodes (Fig. 18, 48; ¶199) electrically connected to the plurality of wiring lines (Fig. 18, 43; ¶199).
Nakagawa discloses the semiconductor substrate of figures 4 and 5 may be modified to include through-electrodes 48 disclosed in figure 18.It is the examiner’s view that the modification of figure 18 can be used with the embodiment of figures 4 and 5.
Regarding claim 5, Nakagawa discloses the semiconductor package according to claim 4, wherein the plurality of through-electrodes (Fig. 18, 48; ¶199) electrically 
Nakagawa discloses the semiconductor substrate of figures 4 and 5 may be modified to include through-electrodes 48 disclosed in figure 18.It is the examiner’s view that the modification of figure 18 can be used with the embodiment of figures 4 and 5.
Regarding claim 6, Nakagawa discloses the semiconductor package according to claim 1, further comprising: conductive bumps (Fig. 4, 53; ¶108) between the interposer (Fig. 4, 40; ¶154) and each of the first (Fig. 4, 20; ¶154) and second (Fig. 4, 30; ¶154) semiconductor devices.
	Regarding claim 7, Nakagawa discloses the semiconductor package according to claim 1, further comprising: a second adhesive (Fig. 4, 55; ¶114) between the interposer (Fig. 4, 40; ¶154) and the package substrate (Fig. 4, 10; ¶56,133)  
	Regarding claim 8, Nakagawa discloses the semiconductor package according to claim 7, wherein the second adhesive (Fig. 5, 55; ¶114) extends from the package substrate (Fig. 5, 10; ¶56,133) to the first adhesive. (Fig. 5, 56 Resin; ¶119)
Regarding claim 9, Nakagawa discloses the semiconductor package according to claim 7, further comprising: a third adhesive (Fig. 5, portion of 55 between solder bumps and outside the semiconductor devices; ¶114) between the first semiconductor device (Fig. 4, 20; ¶154) and the package substrate (Fig. 4, 30; ¶154).
Regarding claim 10, Nakagawa discloses the semiconductor package according to claim 1, further comprising: a supporter (Fig. 5, 51; ¶139) between the first semiconductor device (Fig. 4, 20; ¶154) and the package substrate. (Fig. 4, 10; ¶133,154)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAWRENCE C TYNES JR./Examiner, Art Unit 2816